         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

              v.                                    Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                   Defendant.


                         MOTION TO STRIKE PARAGRAPH 65
                        OF THE INDICTMENT AS SURPLUSAGE

       Pursuant to Rule 7(d) of the Federal Rules of Criminal Procedure, Defendant Gregory B.

Craig moves to strike paragraph 65 of the Indictment as “surplusage.” Paragraph 65 is the last

paragraph in Count One of the Indictment. It alleges that Mr. Craig made “certain” false and

misleading statements in an interview with the Special Counsel’s Office (“SCO”) on October 19,

2017. It has nothing to do with the offense charged in Count One, an alleged knowing and

willful “scheme” by Mr. Craig to falsify, conceal or cover up a material fact about a “matter

within the jurisdiction of” the FARA Unit of the Department of Justice, in violation of 18 U.S.C.

§ 1001(a)(1). That “matter” was the question whether Mr. Craig and his law firm had an

obligation to register as agents of Ukraine based on a report they prepared and their client

released in 2012, and which the FARA Unit reviewed between December, 2012 and January 16,

2014. On January 16, 2014, nearly four years prior to Mr. Craig’s interview with the SCO, the

FARA Unit determined that Mr. Craig and Skadden had no obligation to register under FARA.

Indictment, ECF No. 1, ¶ 64. For the reasons stated herein, the inclusion of the extraneous
         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 2 of 12



allegations in paragraph 65 is both irrelevant to the charge and prejudicial to Mr. Craig.1 As a

result, assuming that Count One is not dismissed in its entirety pursuant to Mr. Craig’s Motion to

Dismiss that count filed today, paragraph 65 should be stricken.

I.     MATERIAL ALLEGATIONS OF THE INDICTMENT

       Count One of the Indictment alleges that Mr. Craig engaged in a “False Statements

Scheme” in violation of 18 U.S.C. § 1001(a)(1), i.e., that Mr. Craig, in a “matter within the

jurisdiction of the executive . . . branch of the Government of the United States knowingly and

willfully . . . falsifie[d], conceal[ed], or cover[ed] up by any trick, scheme, or device a material

fact.” The alleged “purpose” of the scheme was to avoid registration under the Foreign Agents

Registration Act (FARA) in connection with Mr. Craig’s and his law firm’s work on a report

about how Ukraine’s prosecution of Yulia Tymoshenko, its former prime minister, measured up

to western concepts of fairness and due process of law. See Indictment ¶ 49. (The Skadden report

on the Tymoshenko prosecution was highly critical of certain aspects of the prosecution.)

       The “manner and means” of the scheme are alleged in three specific subparagraphs of the

Indictment: that Mr. Craig withheld from some attorneys at Skadden information about his media

contacts concerning the report; id. ¶ 50.a; that he drafted false and misleading descriptions of his

media contacts for distribution within the law firm and to the FARA Unit of the Department of
1
  In a prior telephonic scheduling conference the Court informed counsel that it is not her
practice to allow the jury to receive a copy of the Indictment, thereby minimizing the risk of
prejudice that might otherwise be posed by the inclusion of “surplusage” within the charging
document. Because this allegation might affect the evidence to be offered in this case, however,
the potential for prejudice is real. And striking this extraneous allegation may also result in
reducing the number of witnesses who are called to support (and refute) the allegations included
in paragraph 65. Other judges in this district do provide indictments to jurors, e.g., United States
v. Trie, 21 F. Supp. 2d 7, 19 (D.D.C. 1998) (Judge Friedman), and that has been cited in some
cases as a factor in granting a motion to strike surplusage. See id. In this case, however,
withholding the Indictment from the jury is not a sufficient remedy. Paragraph 65 could have
legal implications on the statute of limitations defense, and on the nature and scope of evidence
that may be admissible at trial. See infra Part II.B.


                                                 2
         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 3 of 12



Justice; id. ¶ 50.b; and that he omitted material facts about his media contacts in his

communications with the FARA Unit. Id. ¶ 50.c. The alleged manner and means are limited to

Mr. Craig’s statements or omissions made (1) about his media contacts, (2) to colleagues within

his law firm or to the FARA Unit.

       As the “execution of the scheme” section of the Indictment makes clear, these alleged

statements or material omissions all occurred in 2013, when Mr. Craig and his law firm were

responding to inquiries from the FARA Unit. See id. ¶¶ 53–63. The FARA Unit first contacted

the law firm in December 2012 about the possibility that the firm would be required to register in

connection with its Ukraine work. Id. ¶ 51. Mr. Craig and other Skadden attorneys provided

information to the FARA Unit in letters written in February, June, and October 2013, and during

a meeting on October 9, 2013. The Indictment alleges that this information did not adequately

disclose Mr. Craig’s media contacts or misrepresented the nature and circumstances of those

contacts. Id. ¶¶ 53–58, 61–62. In addition, according to the Indictment, Mr. Craig provided

information to his law firm (in preparation for providing information to FARA) that allegedly

contained similar omissions or misrepresentations. Id. ¶¶ 59–60. Finally, on January 16, 2014,

“in reliance on [Mr. Craig’s] representations, and having been misled by [Mr. Craig],” the FARA

Unit “determined that the Law Firm and [Mr. Craig] did not need to register as agents of

Ukraine.” Id. ¶ 64 (emphasis added).

       That seems like the termination of the “scheme” alleged in Count One. But the

Indictment then jumps ahead nearly four years to add one more incongruous paragraph:

               On or about October 19, 2017, during an interview conducted by
               the Special Counsel’s Office, [Mr. Craig] repeated certain of the
               false and misleading statements he had made to the FARA Unit
               concerning the timing and nature [of] his contacts with journalists
               about the Report.

Id. ¶ 65. This paragraph should be stricken as surplusage for the reasons set forth below.

                                                3
         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 4 of 12



II.    ARGUMENT

       A.      Standard for motions under Rule 7(d)

       Rule 7(d) provides that “[u]pon the defendant’s motion, the court may strike surplusage

from the indictment or information.” The court has “sound discretion” to decide whether to grant

a motion under Rule 7(d). United States v. Jordan, 626 F.2d 928, 930 n.1 (D.C. Cir. 1980).

Motions may be granted when the material at issue is both irrelevant and prejudicial to the

defendant. United States v. Quinn, 401 F. Supp. 2d 80, 97 (D.D.C. 2005). Although this

standard is often described as “exacting,” motions to strike surplusage have been granted with

some frequency in this district. Courts often strike vague terms such as “among others,”

“including,” “at least,” “various” and the like. See United States v. Poindexter, 725 F. Supp. 13,

35 (D.D.C. 1989); United States v. Whitehorn, 710 F. Supp. 803, 819 (D.D.C. 1989), rev’d on

other grounds sub nom. United States v. Rosenberg, 888 F.2d 1406 (D.C. Cir. 1989); United

States v. Hubbard, 474 F. Supp. 64, 82 (D.D.C. 1979). In Quinn, the defendant was charged

with violating the embargo on exporting goods to Iran. One of the chief purposes of the embargo

is to sanction Iran for its support of international terrorism.    Yet Judge Bates granted the

defendant’s motion to strike two sentences of the indictment that referred to Iran’s support for

international terrorism. The court explained that the reason for the embargo was not a necessary

element of proof, and the gravity of the allegation could be misinterpreted if the jury saw the

indictment. 410 F. Supp. 2d at 98-99. Presumably, the Court was also concerned that the

government might inflame the jury by offering evidence to prove Iran’s support for terrorism,

including such matters as the 1983 attack on the Marine barracks in Beirut, Lebanon.

       In addition, “[l]anguage that serves no purpose and encourages a jury to draw inferences

that a defendant was involved in collateral activities irrelevant to the indictment may be

stricken.” United States v. Weinberger, Crim. No. 92-235, 1992 WL 294877, at *7 (D.D.C.

                                                4
          Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 5 of 12



Sept. 29, 1992). Allegations relevant to one count but not another may be stricken from the

latter. United States v. Trie, 21 F. Supp. 2d 7, 20–21 (D.D.C. 1998). And confusing and

inflammatory terms may be stricken as well. United States v. Singhal, 876 F. Supp. 2d 82, 103

(D.D.C. 2012).

         B.     Paragraph 65 is irrelevant to the alleged scheme and prejudicial to the
                defendant

         Relevance. Paragraph 65 appears to have been added to the indictment as an afterthought,

perhaps in an effort to extend the duration of the alleged scheme and thereby thwart a defense of

limitations. See Defendant’s Motion to Dismiss Count One, filed today, at 27–34. But the

Indictment describes the “scheme” as terminating on January 16, 2014. Indictment ¶ 48. It was

on January 16, 2014 that the FARA Unit agreed that Mr. Craig and Skadden were not required to

register under FARA. Paragraph 65, which describes an event that occurred 45 months later on

October 19, 2017, is far outside the description of the scheme and its temporal limits and bears

no relationship to it.

         More importantly, the event described in paragraph 65 is not part of an alleged false

statements scheme designed to influence the FARA Unit with respect to a matter within its

jurisdiction, as required by § 1001(a)(1). It is explicitly not part of the alleged “manner and

means” of the scheme, which focus on false or misleading statements made to Mr. Craig’s law

firm in connection with responding to the FARA Unit and material omissions in communications

to the FARA Unit itself. Indictment ¶ 50. It is also not legitimately part of the alleged purpose

of the scheme, which was “to avoid registration as an agent of Ukraine.” Id. ¶ 49. That purpose

terminated on January 16, 2014, when the FARA Unit agreed that Mr. Craig and Skadden were

not required to register. And an alleged false statement to the SCO has not been charged as a

crime.


                                                5
         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 6 of 12



       As a matter of law and logic, Mr. Craig’s response to the SCO’s investigation of his

interactions with the FARA Unit, conducted several years after the January 16, 2014 decision,

was not part of a scheme to avoid FARA registration. To be sure, Mr. Craig made no false

statements to the SCO in October, 2017, but even if he had, the purpose could not have been to

avoid FARA registration, a matter within the jurisdiction of another federal agency.

       The SCO was not a part of the National Security Division’s FARA Unit and the two

offices have entirely separate purviews. This distinction is critical because the government must

prove that the false representations or material omissions made as part of a “scheme” under

§ 1001(a)(1) were material to a matter within the jurisdiction of a federal agency within the

executive branch, meaning that they had a natural tendency to influence a determination to be

made by the decision-making body to which they were addressed. See Kungys v. United States,

485 U.S. 759, 770 (1988). The SCO was given limited authority to investigate and prosecute

certain crimes; see Office of the Deputy Attorney General, Order No. 3915-2017 (May 17,

2017). It had no authority to decide whether persons are required to register under FARA. A

misrepresentation or omission made to the SCO therefore had no potential to influence

registration decisions by the FARA Unit, which was the purpose of the “scheme” alleged in

Count One.

       Prejudice. Paragraph 65 is prejudicial to Mr. Craig for multiple reasons. First, it is

fatally non-specific. It alleges that Mr. Craig “repeated certain of the false and misleading

statements he had made to the FARA Unit,” (emphasis added), but it does not identify which

statements he allegedly repeated, or why they were false and misleading.2 The grand jurors

might have failed to reach consensus on any one statement, and the petit jurors will have the

2
 This flaw in paragraph 65 is further explicated in the Defendant’s pending Motion for a Bill of
Particulars, filed on April 30, 2019.

                                                6
         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 7 of 12



same problem.     And the vague term “certain of the false and misleading statements” is

comparable to equally vague, and frequently stricken, terms such as “among other [events]” or

“at least [the following events].” Such terms invite jurors to speculate about exactly what acts

constitute the charged crime. See Poindexter, 725 F. Supp. at 35; Whitehorn, 710 F. Supp. at

819; Hubbard, 474 F. Supp. at 82.

       Second, paragraph 65 cannot extend the statute of limitations beyond the time otherwise

applicable to the offense charged in Count One. Limitations is a significant defense in this case,

and with good reason. The core statements at issue were communicated orally, in a meeting that

occurred on October 9, 2013, more than five years ago.3 Remarkably, the government has

conceded that there are no notes available from this meeting, even though four members of the

FARA Unit were present.4 None of the three Skadden attorneys who were present took notes of

what was said at the meeting, essentially because the meeting was anticipated to be an informal

3
  The statute of limitations under 18 U.S.C. § 1001 is five years from the date of the alleged false
statement. The “scheme” allegation in this Indictment clearly was designed in part to extend the
statute of limitations to a letter that Mr. Craig sent to the FARA Unit, on behalf of Skadden, on
June 3, 2013. Whether the government may proceed with respect to statements set forth in that
letter is addressed in the Motion to Dismiss Count One, filed today. Mr. Craig contends that the
statute of limitations bars prosecution with respect to any statements he made to the FARA Unit
prior to October, 2013. While the investigation of this matter was pending in the Southern
District of New York, Mr. Craig agreed to enter into a tolling agreement, at the request of the
United States Attorney, which was effective as of August 21, 2018. The tolling agreement,
which was extended on several occasions while this matter was being reviewed by senior
officials of the Justice Department, effectively preserved limitations for the meeting with the
FARA Unit on October 9, 2013, and the follow-up letter that Mr. Craig wrote the next day.
4
  To be more specific, there are no surviving notes of the meeting. In fact, government officials
have admitted that a member of the FARA Unit did take notes of the meeting, but the
government has not been able to locate those notes. This is a prototypical illustration of why
criminal statutes of limitation exist – the inequity of prosecuting someone for events that are so
long ago, evidence has become stale or disappeared altogether. The outcome of the
government’s investigation might have been very different if government personnel had thought
to preserve their own notes of a critical meeting that would become central to an Indictment filed
more than five years later.



                                                 7
          Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 8 of 12



exchange to reach a consensus on whether Skadden had a registration obligation or not, based on

Mr. Craig’s limited media contacts when the report on the Tymoshenko prosecution was released

in December, 2012.        Government witness interviews reveal that no one has a specific

recollection of the statements that were made at the meeting, or the questions that were asked.

As a result, the Indictment is awkwardly worded to allege that Mr. Craig “made false and

misleading statements to the FARA Unit that were consistent with the misleading statements” he

previously made internally to certain members of his law firm. Indictment ¶ 61 (emphasis

added). And the Indictment further alleges that Mr. Craig omitted material facts during the

meeting – an astonishing allegation when the FARA Unit has no record of the discussion that

occurred during the meeting of October 9, 2013, and when the government is incapable of

quoting a single statement Mr. Craig made at that meeting.

       Statutes of limitations have no greater purpose than to extinguish felony indictments that

turn on such flimsy evidence, and the government should not be permitted to revive a stale claim

by procedural artifice. Cf. United States v. Hitt, 249 F.3d 1010, 1016–17 (D.C. Cir. 2001) (“The

indictment's references to subsequent events do not point to acts in furtherance of the alleged

conspirators’ common goal and therefore may not be relied upon to extend the conspiracy to a

period within the statute of limitations.”).

       Third, paragraph 65 makes the prosecutors or agents assigned to the SCO likely

witnesses. If the government seeks to prove its allegation in paragraph 65 it will need to call as a

witness either one of the SCO prosecutors who investigated Mr. Craig in this case, or a case

agent who compiled the FBI’s Form 302. Mr. Craig may need to counter by calling one of his

own attorneys from the Skadden firm to contradict the testimony of the FBI agent, or he may call




                                                 8
             Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 9 of 12



one of the SCO prosecutors who was present.5 Testimony by prosecutors in a criminal case is

not always forbidden, but it is undeniably prejudicial to the defendant. “Essentially, the danger

in having a prosecutor testify as a witness is that jurors will automatically presume the

prosecutor to be credible and will not consider critically any evidence that may suggest

otherwise.” United States v. Edwards, 154 F.3d 915, 921 (9th Cir. 1998); see also United States

v. McKoy, 771 F.2d 1207 (9th Cir. 1985) (reversing conviction when former prosecutor testified

about plea negotiations and strength of government’s case); Criminal Justice Standards for the

Prosecution Function, § 3-3.4(f) (Am. Bar Ass’n, 4th ed. 2015) (“A prosecutor should avoid the

prospect of having to testify personally about the content of a witness interview.”). By including

paragraph 65 in the Indictment, the government appears to have opened the door to extraneous

testimony that could confuse the jurors about the nature of the “scheme” alleged in Count One

and the evidence relevant to that alleged “scheme,” and cloud their independent assessment of

the facts.

        Fourth, paragraph 65 covers a period in 2017 when one of the government’s witnesses to

the October 9, 2013 meeting with the FARA Unit, Skadden’s General Counsel Lawrence

Spiegel, also served as Mr. Craig’s personal lawyer. Indeed, Mr. Spiegel represented Mr. Craig

during his October 19, 2017 interview with the SCO. The parties have reached a stipulation



5
  The FBI 302 of the meeting states that two prosecutors and one FBI agent attended for the
government. Although the FBI agent presumably could testify for the government, the
prosecutors’ testimony might still be essential to corroborate or rebut the agent’s testimony. The
defense notes that the FBI 302 is 16 pages long. By contrast, one of the Skadden attorneys
representing Mr. Craig during the interview prepared a more comprehensive memorandum of the
questions asked and the answers given. That memorandum is 18 pages long and differs in
certain respects from the 302. It is entirely possible that the vague reference in paragraph 65 of
the Indictment to “certain” statements made by Mr. Craig as being false and misleading might be
attributable to the failure of the agent to take comprehensive and accurate notes of what Mr.
Craig was asked and what he said in response.


                                                9
        Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 10 of 12



governing the permissible scope of Mr. Spiegel’s testimony during this trial. That stipulation

may be jeopardized if the government insists on offering evidence about alleged false or

misleading statements made by Mr. Craig during the SCO interview in which Mr. Spiegel was

present as his personal attorney. By alleging that Mr. Craig’s October 19, 2017 interview with

the SCO was part of the false statements scheme charged in Count One, the government runs the

risk of confusing the jury as to Mr. Spiegel’s role, and will needlessly threaten Mr. Craig’s

attorney-client privilege. See supra note 5.




                                               10
         Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 11 of 12



III.   CONCLUSION

       For all the reasons stated herein, the Court should strike paragraph 65 of the Indictment

as irrelevant and prejudicial surplusage.

Dated: May 10, 2019                             Respectfully submitted,


                                                William W. Taylor, III (D.C. Bar No. 84194)
                                                Ezra B. Marcus (D.C. Bar No. 252685)
                                                ZUCKERMAN SPAEDER LLP
                                                1800 M Street N.W. Suite 1000
                                                Washington, D.C. 20036
                                                Tel: (202) 778-1800
                                                Fax: (202) 822-8106
                                                E-mail: wtaylor@zuckerman.com
                                                        emarcus@zuckerman.com


                                                 /s/ William J. Murphy
                                                ──────────────────────────
                                                William J. Murphy (D.C. Bar No. 350371)
                                                Adam B. Abelson (D.C. Bar No. 1011291)
                                                ZUCKERMAN SPAEDER LLP
                                                100 East Pratt Street, Suite 2440
                                                Baltimore, MD 21202
                                                Tel: (410) 332-0444
                                                Fax: (410) 659-0436
                                                E-mail: wmurphy@zuckerman.com
                                                         aabelson@zuckerman.com

                                                Attorneys for Defendant Gregory B. Craig




                                              11
        Case 1:19-cr-00125-ABJ Document 21 Filed 05/10/19 Page 12 of 12



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2019, the foregoing Motion to Strike was served

on counsel of record via the Court’s CM/ECF service.


                                                     /s/ Ezra B. Marcus
                                                  Ezra B. Marcus
